Citation Nr: 0947274	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-38 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than April 30, 2002, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1965, and from October 1965 to October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD and assigned a 70 percent rating 
effective April 30, 2002, and a 100 percent rating effective 
January 9, 2006.  A timely appeal was noted with respect to 
the effective date of April 30, 2002, for the grant of a 70 
percent rating.  

During the course of the appeal, the claims folder was 
transferred to the jurisdiction of the San Juan, Puerto Rico, 
RO.  

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on February 13, 2009.  A 
copy of the hearing transcript has been associated with the 
file.

In correspondence dated in November 2007, the Veteran raised 
a claim for VA compensation for the birth defect of his son, 
claimed as due to the Veteran's exposure to herbicides in 
service.  There is no evidence that any action was taken on 
this claim; thus, it is referred back to the agency of 
original jurisdiction for appropriate disposition.


FINDINGS OF FACT

1.  There is no communication submitted prior to April 30, 
2002 that could be construed as a claim (formal or informal) 
of service connection for PTSD. 

2.  Entitlement to service connection for PTSD did not arise 
until competent evidence, dated subsequent to April 30, 2002, 
established the presence of the disorder.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
April 30, 2002, for the grant of service connection for PTSD, 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the effective dates assigned 
following the grant of service connection for PTSD.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R.              § 
3.159(c).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran was medically 
evaluated in conjunction with his claim for service 
connection.  The duties to notify and assist have been met.

Earlier Effective Date

The Veteran served on active duty from August 1962 to August 
1965, and from October 1965 to October 1968.  The record 
reflects that he served in Vietnam from November 1966 to 
November 1967. 

In June 1999, the Veteran submitted a VA Form 21-526, 
Application for Compensation or Pension.  In block 17, 
entitled "Nature of Sickness, Disease or Injuries..." the 
Veteran wrote "mental condition, [asthma], Diabetes."  The 
Veteran did not indicate that his claimed disorders were 
related to his service.  Accompanying the application was a 
decision of the Social Security Administration (SSA), 
granting the Veteran disability benefits for major 
depression.  The SSA's judgment noted that the Veteran had 
"developed a major depression secondary to a traumatic 
incident with supervisors at the work place."  The RO 
construed the claim as a claim for non-service-connected 
pension benefits, and in an administrative decision dated in 
September 1999, denied the claim because the Veteran did not 
meet income qualifications.  The Veteran did not appeal the 
claim and it is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

The Veteran filed an informal claim for service connection 
for PTSD on April 30, 2002, noting a history of sleep 
impairment, and nightmares for which he had sought VA 
treatment.  The claim was denied by rating decision dated May 
2003.  The Veteran appealed, and the claim was granted by 
rating decision dated January 2006.  A disability evaluation 
of 70 percent was assigned, effective April 30, 2002, the 
date of receipt of the Veteran's informal claim for service 
connection for PTSD.  The Veteran filed a timely appeal with 
respect to the effective date, arguing that the June 15, 1999 
claim represented the earliest claim for service connection 
for PTSD; thus, June 15, 1999, would be the appropriate 
effective date.

The provisions of the law governing effective date of awards 
of benefits are clear. The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a).  However, any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.   Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

A claim for compensation may be considered to be a claim for 
pension; and a claim by a Veteran for pension may be 
considered to be a claim for compensation.  38 C.F.R. 
§ 3.151(a); Stewart v. Brown, 10 Vet. App. 15 (1997).  VA may 
"exercise its discretion under the regulation in accordance 
with the contents of the application and the evidence in 
support of it."  Stewart, 10 Vet. App. at 18.  VA is not 
required to treat every compensation claim as also being a 
pension claim and vice versa.  Id.  

Applying the foregoing principles to the facts of the present 
case, the Board finds that a preponderance of the evidence is 
against the assignment of an effective date prior to April 
30, 2002, for the grant of service connection for PTSD.  
Applying the principles set forth in Stewart, supra, the June 
15, 1999, claim cannot be construed as a claim for service 
connection for a mental disorder.  There were no statements 
by the Veteran indicating that his claimed disorders were 
related to his service.  Sections 19 through 21, requesting 
information specific to service connection claims only, were 
left blank, and a diagonal line was drawn through them in 
ink.  The only substantive evidence accompanying the claim is 
a copy of an SSA decision granting disability benefits for 
major depression as a result of a "traumatic incident" at 
the Veteran's place of employment.  There is no evidence that 
SSA was advised that the Veteran's mental disorder had a 
connection to service, nor is there a diagnosis of PTSD.  In 
the absence of evidence of the Veteran's intent to file a 
claim for service connection, VA is not obligated to construe 
the June 1999 claim for pension as a claim for compensation.  
See Stewart, 10 Vet. App. at 19 (Veteran's 1970 application 
had no clear intent to request entitlement to service 
connection for PTSD, portions of the application relevant to 
service connection were left blank, and there was "nothing 
in the application that would suggest to VA that it was 
reviewing a claim for entitlement for service connection for 
PTSD").  

Moreover, as in Stewart, even if the June 1999 claim could be 
construed as a claim for compensation, the file contains no 
evidence of either a diagnosis of PTSD, or, alternatively, a 
nexus to service for the mental disorder for which the 
Veteran was being treated, that was received prior to April 
30, 2002, the current effective date of the Veteran's award 
of service connection for PTSD.  Stewart, 10 Vet. App. at 19.

There was no other document received between June 15, 1999, 
and April 30, 2002, that can be construed as a claim, either 
formal or informal, for PTSD or any other mental disorder.  
Thus, the only date that may serve as a basis for the award 
of service connection is April 30, 2002, the date of receipt 
of  the Veteran's informal claim for service connection for 
PTSD.  There is no legal entitlement to an earlier effective 
date for PTSD.  

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for PTSD, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to an effective date earlier than April 30, 2002, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


